Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 5/30/2019.  

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a system for harvesting energy, classified in H02N 2/186.
II. Claims 19-21, drawn to a system for converting vibrational energy to a current output, classified in H01L41/1138.
III. Claims 22-24, drawn to a system for converting vibrational energy to a current output, classified in B81B3/0021.
IV. Claim 25, drawn to a method of assembling an energy harvesting circuit, classified in H01M10/052.

The inventions are independent or distinct, each from the other because:
Inventions I, II, III and IV are directed to related harvesting energy. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed are distinct. 
For invention Group I, the claimed structure requires a substrate having an initial thickness between a first face of the substrate and an opposite face of the substrate; a second face of the substrate bounding an open well region extending from the first face of the substrate toward the second face of the substrate; a voltage source connected to the second contact inducing a capacitive region of charges between the tip and the membrane. 
For invention Group II, the claimed structure requires a second face of the substrate bounding an open well region extending from the first face of the substrate toward the second face of the substrate; a free-standing membrane connected to the first face of the substrate, a voltage source in electrical communication with the tip or membrane, when the distance between the tip and the membrane is maximized during ripple peak periods in the respective window region. 
For invention Group III, the claimed structure requires a current harvesting circuit in a substrate, wherein the current harvesting circuit comprises an array of tip contacts connected, by respective matching oriented diodes, to a voltage source and a fixed storage capacitor; wherein the tip contact switches a current output of accumulated charges across one of the respective diodes to direct the current output to either the voltage source or the fixed storage capacitor in response to the cyclical ripple formations in the membrane.  Thus, the structures are distinct between inventions II and III. 
For invention Group IV, the method of assembling requires steps of connecting the first capacitor plate to a voltage source configured to induce charge accumulation in the capacitive region; discharging the capacitive region across a respective diode to direct accumulated charges to either the voltage source or a load, wherein discharging the capacitive region comprises directing the charges to the voltage source during a trough and directing the charges to the load during a peak.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072. The examiner can normally be reached 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN K KIM/Primary Examiner, Art Unit 2834